Citation Nr: 1412803	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, general anxiety disorder, and depression.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970, with confirmed service in the Republic of Vietnam.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Veteran contends that he is entitled to service connection for posttraumatic stress disorder (PTSD) due to combat while on active duty in the Republic of Vietnam.  Consistent with caselaw and the Veteran's description of his claimed disorder, the claim included entitlement to service connection for any and all psychiatric disorders for which service connection is reasonably raised by the record during the course of the claim and appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's service treatment records are negative for any complaints of, or treatment for, psychiatric symptoms while on active duty.  

In a May 2011 informal claim, the Veteran reported that his "PTSD condition" caused anger outbursts, insomnia, and constant memories of experiences in Vietnam, including the deaths of many soldiers.

In an October 2011 VA examination, the Veteran reported "dreams related to traumatic events at the Vietnam war," occurring two to three times per week with onset since he returned from Vietnam in 1970.  The Veteran reported combat experience and noted receipt of an Air Medal, Bronze Star medal, and Vietnam service medals.  The Veteran's service-related stressors included gathering the dead after an attack and witnessing multiple soldiers die from bombs and mortar attacks.  The VA examiner noted that the Veteran experienced intense fear from the stressors and cried while reporting the facts.  The VA examiner found the Veteran appropriately dressed, with tense psychomotor activity, rapid speech, overly dependent attitude toward examiner, anxious mood, fully oriented, with sleep impairment.  The VA examiner determined that no mental disorder was present and that the claimed stressor was not supported by the examination.

In a December 2011 VA Medical Center treatment note, the Veteran reported being depressed, irritable, with difficulty sleeping, difficulty being in crowds, and an increased startle response.  The Veteran stated he began remembering seeing soldiers killed next to him, being attacked in Vietnam daily, and that foliage reminded him of Vietnam.  The VA psychiatrist diagnosed the Veteran was depression and "rule out" PTSD.

In a February 2012 VA Medical Center treatment note, the Veteran reported anxiety, nightmares of Vietnam, and having a panic episode.  He noted that flashbacks were exacerbated by a recent shooting near his home.

In March 2012, the Veteran began mental health treatment with a VA social worker for PTSD symptoms, including intrusive memories, irritability, nightmares, avoidance, dullness, sadness, difficulty in crowds, and sleep impairment.  The VA social worker reported that the Veteran was observed tearful.

In an April 2012 VA Medical Center treatment note, the Veteran reported onset of symptoms "a few years ago" of "sadness, irritability, crying spells, flashbacks, nightmares, anxiety, poor concentration."  The VA psychiatrist diagnosed depression "not otherwise specified," general anxiety disorder, and PTSD, chronic.

A September 2013 VA examination report noted the Veteran's history of psychiatric treatment with a VA Medical Center began around December 2011 for generalized anxiety disorder, PTSD, and depression.  The VA examiner determined that the Veteran's reported Vietnam stressors were adequate to support a PTSD diagnosis, but the Veteran did not persistently re-experience the traumatic events.  The VA examiner noted that the Veteran only had a restricted range of affect and anxiety, which did not meet the full criteria for a diagnosis of PTSD, and opined that "there is no change in functional status or in quality of life due to trauma exposure."  Rather, the VA examiner determined that the Veteran's symptoms supported a diagnosis of anxiety disorder "not otherwise specified."   The VA examiner opined that anxiety disorder was not related to the Veteran's service in Vietnam due to no evidence of psychiatric complaints or treatment prior to, or during, military service nor any evidence of treatment until about 2007, about 40 years after separation from service.  The VA examiner further stated that "there is no evidence in record[]" that demonstrates that the Veteran's anxiety disorder "started in service or is related to any incident [that] occurred during service."

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the reasons discussed below, the Board finds that the September 2013 VA examiner's opinion on the etiology of the Veteran's psychiatric disorder is not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  An addendum opinion is required to clarify the etiology of any psychiatric disorder present during the pendency of the claim that provides sufficient supporting rationale consistent with the evidence of record.  

The Board finds the September 2013 VA examination report inadequate because it fails to provide properly supported etiology opinions for all psychiatric disabilities diagnosed during the period of the claim, to include depression, general anxiety disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The VA examiner's rationale is inadequate because it relied on a finding that complaints or treatment for a psychiatric disorder was not documented prior to, or during active military service.  See 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d) (service connection may be granted for any disease initially diagnosed after service when all evidence, including that pertinent to service, establishes that the disease was incurred in service).  

Additionally, the September 2013 VA examiner's rationale incorrectly relied on a finding that "no evidence in record" indicated that the Veteran's psychiatric disorder "started in service or is related to any incident [that] occurred during service."  The VA examiner failed to address competent evidence of psychiatric symptoms in the record when determining there was no evidence of a nexus between a current psychiatric disability and military service in Vietnam.  Specifically, the September 2013 VA examiner failed to discuss relevant VA treatment records reporting symptoms of anger outbursts, insomnia, dreams about the Vietnam war, irritability, difficulty being in crowds, an increased startle response, flashbacks, intrusive memories, crying spells, poor concentration, and foliage reminded the Veteran of Vietnam.  Moreover, the September 2013 VA examiner failed to discuss the significance of an October 2011 VA examination report noting that the Veteran experienced "dreams related to traumatic events at the Vietnam war," two to three times per week since he returned from Vietnam in 1970.

As the claims file and all electronic records only include VA treatment records dated up to September 2013, the RO should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from September 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the RO must obtain a new VA medical opinion from the examiner who conducted the September 2013 VA examination, or from another examiner of appropriate expertise if the original examiner is unavailable, to determine whether any currently or previously diagnosed psychiatric disorder is related to his military service.  If another examination or further testing is deemed necessary to provide this opinion, such should be provided to the Veteran.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based upon review of the evidence of record, to specifically include the Veteran's VA treatment records, the October 2011 and September 2013 VA examination reports, and with consideration of the Veteran's relevant lay statements and post-service symptoms, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include posttraumatic stress disorder, general anxiety disorder, and depression, is related to his military, to include combat in the Republic of Vietnam. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.   The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


